DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/811,268 filed on 03/06/2020 have been examined.
The amendment filed on 07/05/2022 has been entered and fully considered.
Claims 1-3, 7, 9, and 12-20 have been amended.
Claims 1-20 are pending in Instant Application.


Response to Arguments
In regards to the specification: Applicant’s amendments with respect to the abstract have been fully considered and are persuasive. The previous specification has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and arguments with respect to claims 1-2, 5, 7, 9-12, 14, 16, and 18-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(1) to claims 1-2, 5, 7, 9-12, 14, 16, and 18-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 3-4, 6, 8, 13, 15, and 17 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 3-4, 6, 8, 13, 15, and 17 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining, using the field condition data, one or more field condition values representing real-time field conditions local to the agricultural implement, the field condition values including a wind speed; comparing the one or more field condition values to one or more corresponding threshold condition values; and in response to determining that at least one of the one or more field condition values exceeds a corresponding threshold condition value: enlarging or reducing a size of one or more buffer region(s) of the field; and updating the electronic display to include a warning message, based on a location of the agricultural implement indicated by the location data relative to the one or more buffer region(s).
Claims 2-11 depend from claim 1 and claims 13-20 depend from claim 12 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662